             Case 7:15-cr-00176-KMK Document 440 Filed 02/02/21 Page 1 of 1
              Case 7:15-cr-00176-KMK Document 439 Filed 02/01/21 Page 1 of 1


                                                                      MEMO ENDORSED
                                     PARKER AND CARMODY, LLP
                                             ATTORNEYS AT LAW
                                             30 EAST 33RD STREET
                                                  6™FLOOR
                                             NEW YORK, N.Y. 10016

DANIELS. PARKER                                                                    TELEPHONE: (212) 239-9777
MICHAEL CARMODY                                                                    FACSIMILE: (212) 239-9175
CHRISTINA S. COOPER                                                                DanielParker@aoLcom



                                                          February 1, 2021
ByECF
Hon. Kenneth M. Karas
United States District Judge
Southern District of New York
300 Quarropas Street
White Plains, NY 10601

                                   Re: United States v. Rolando Garcia
                                            15 Cr 176 (KMK)

Dear Judge Karas:

       I write in furtherance of my letter dated January 12, 2021 (Dkt. No. 435) in which I
requested that the Court schedule a conference because Mr. Garcia requested a new attorney.

       On January 26, 2021, the Hon. Nelson S. Roman granted Mr. Garcia's request for new
counsel, relieved me, and appointed Jennifer Louis-Jeune to represent Mr. Garcia on Ind. 20 Cr
446 (NSR).

        I respectfully request that the Court relieve me in this VOSR matter and appoint Ms.
Louis-Jeune to represent Mr. Garcia. I have spoken with Ms. Louis-Jeune who joins in this
application. Should the Court wish to have a conference on this matter, I am available at the
Court's convenience.

             Thank you for your attention to, and consideration in, this matter.

                                                                    Respectfully submitted,
  Granted. The Court appoints Jennifer Louis-Jeune to
  represent Mr. Garcia. Mr. Parker is relieved with the
  thanks of the Court.                                          ll/Jb_
                                                                    Daniel S. Parker
  So Ordered.
                                                                    Parker and Carmody, LLP

 ~~2/1 /21
                                                                    30 East 33 rd St., 6th Floor
                                                                    New York, NY 10016
                                                                    Tel. 917-670-7622
                                                                    Danie!Parker@aol.com
Cc: J. Louis-Jeune (by email)
